Citation Nr: 0428253	
Decision Date: 10/14/04    Archive Date: 10/19/04	

DOCKET NO.  00-18 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hip disability as 
secondary to service-connected malunion of the right tibia 
and fibula with degenerative joint disease. 

2.  Entitlement to an increased rating for malunion of the 
right tibia and fibula with degenerative joint disease, 
currently evaluated as 10 percent disabling.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran does not currently have a hip disability that 
is related to service-connected disability.  

2.  The veteran's service-connected malunion of the right 
tibia and fibula with degenerative joint disease results in 
moderate right knee disability and 5-centimeter shortening of 
the right lower extremity; the scars are not superficial, 
poorly nourished, have repeated ulceration, or tender and 
painful and objective demonstration, nor do they limit the 
function of any part affected.  


CONCLUSIONS OF LAW

1.  A hip disorder is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  

2.  The criteria for a 20 percent, but not greater, 
evaluation for malunion of the right tibia and fibula with 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5262, 7802, 
7803, 7804, 7805 (prior to and from August 30, 2002) (2003).  

3.  The criteria for a 10 percent, but not greater, 
evaluation for shortening of the right lower extremity as 
residual of malunion of the right tibia and fibula with 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5275 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to the VCAA notification.

A substantially complete application was received in August 
1999.  An April 2000 RO decision granted a 10 percent 
evaluation for malunion of the right tibia and fibula with 
degenerative joint disease.  Only after that rating decision 
was promulgated did the AOJ, in a September 2003 letter, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by the VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The statement of the case advised the veteran of 
the laws and regulations pertaining to his claim.  It also 
informed him of the evidence of record and explained the 
reasons and the bases for the denial of his claim.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the notice 
requirements of the VCAA have been fully satisfied, and, as 
discussed above, the timing of the notice has not been 
prejudicial error to the appellant in this case.  All 
relevant VA treatment records have been obtained.  The 
veteran has been afforded a VA examination and a personal 
hearing.  There is no indication that any further development 
or notification could be undertaken that has not already been 
accomplished.  

I.  Service Connection

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The veteran has offered his opinion that he has disability of 
the right hip that is related to his service-connected 
malunion of the right tibia and fibula with degenerative 
joint disease.  However, he is not qualified, as a layperson, 
to offer a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion will not be accorded any probative value.

Service medical records are silent for complaint, finding, or 
treatment with respect to any hip disorder.  

The report of a May 1999 VA X-ray of the veteran's right 
femur, to include the right hip, reflects an impression of 
normal.

The report of a July 2002 VA fee-basis examination reflects 
that range of motion of the hip was okay.  The diagnosis does 
not include any disability of a hip.

There is no competent medical evidence indicating that the 
veteran currently has any disability of either hip.  There is 
competent medical evidence indicating that he does not have 
current disability of the right hip, and there are no 
complaints with respect to the left hip.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran currently has disability of either hip.  Since a 
preponderance of the evidence is against a finding that the 
veteran currently has disability of either hip, a 
preponderance of the evidence is against his claim for 
service connection for a hip disorder as secondary to 
service-connected disability.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  

The report of a May 1999 VA X-ray of the veteran's right knee 
and tibia/fibula reflects an impression of degenerative joint 
disease of the right knee affecting the patellofemoral as 
well as tibial femoral articulations without significant loss 
of joint space or joint effusion, as well as evidence of an 
old solidly healed fracture deformity at the proximal 
diaphyseal-metaphyseal junction of the right tibia causing 
mild tibia vara deformity and a healed and remodeled 
nondisplaced spiral fracture in the distal shaft of the 
tibia.  There was also a nonunion fracture with wide gap in 
the midshaft of the right fibula.  

The report of May 1999 VA X-rays of the veteran's right ankle 
reflect that there was small plantar and medium-sized 
posterior spur in the os calcis that may cause pain on 
prolonged weight bearing or walking.  There was no 
significant abnormality of the right ankle proper.  

VA treatment records reflect that the veteran was seen in 
1999 for followup care related to his right lower extremity.  

The report of a July 2000 VA fee-basis examination reflects 
that on examination of the veteran's right lower extremity 
there was an 8-centimeter scar on the right lateral knee and 
a 6- to 8-centimeter scar on the right knee anteromedially.  
The scars were nontender, skin colored, with no underlying 
tissue loss or disfigurement.  The lower extremity length was 
95 centimeters on the right and 100 centimeters on the left.  
There were no signs of inflammation, deformity, or 
osteomyelitis.  There were no abnormal signs of weight 
bearing.  Range of motion of the right knee was accomplished 
to 115 degrees flexion and 0 degrees extension.  Range of 
motion of the right ankle was to 20 degrees in dorsiflexion 
and 45 degrees in plantar flexion.  X-rays reveal that the 
ankle mortise appeared grossly intact.  The diagnoses 
included fracture and malunion of the right tibia/fibula with 
resulting asymmetry of the legs with the right leg being 
significantly shorter than the left.  The veteran's symptoms 
included swelling, limping, weakness, fatigue, stiffness, and 
dull ache.  

The veteran's service-connected malunion of the right tibia 
and fibula with degenerative joint disease has been evaluated 
under the provisions of Diagnostic Code 5262 of the Rating 
Schedule.  Diagnostic Code 5262 provides that a 10 percent 
evaluation will be assigned for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
evaluation will be assigned for moderate knee or ankle 
disability.  A 30 percent evaluation will be assigned for 
marked knee or ankle disability.  Diagnostic Code 5275 
provides that a 10 percent evaluation will be assigned for 
shortening of the bones of the lower extremity from 
3.2 centimeters to 5.1 centimeters.  

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 
10 percent evaluation.  Diagnostic Code 7805 provided that 
other scars were to be rated on limitation of function of the 
part affected.  

From August 30, 2002, Diagnostic Code 7802 provides that 
scars, other than the head, face or neck, that are 
superficial and do not cause limited motion, that occupy an 
area or areas of 144 square inches or greater warrant a 
10 percent evaluation.  Diagnostic Code 7803 provides that 
scars that are superficial, unstable, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected.

With consideration that a May 1999 X-ray reflects arthritis 
of the right knee, and the report of the July 2000 
examination indicating some reduction of flexion with 
symptoms of swelling, limping, weakness, fatigue, stiffness, 
and dull ache reported, the Board concludes that the evidence 
is in equipoise with respect to whether or not symptoms 
related to the veteran's service-connected malunion of the 
right tibia and fibula with degenerative joint disease more 
nearly approximate the criteria for a 20 percent evaluation 
under Diagnostic Code 5262.  In resolving all doubt in the 
veteran's behalf, a 20 percent evaluation for malunion of the 
tibia and fibula with moderate knee impairment is granted.   

However, there is no competent medical evidence indicating 
that the veteran experiences marked knee or ankle disability.  
The competent medical evidence reflects that he does not 
experience marked ankle disability.  Rather, the evidence 
indicates that he retained almost full range of motion of the 
right ankle.  See 38 C.F.R. § 4.71a, Plate II (2003).  He 
also retains reasonably good range of motion of the right 
knee.  Therefore, a preponderance of the evidence is against 
an evaluation greater than the 20 percent granted herein 
under Diagnostic Code 5262.

The record reflects that the veteran experiences a 
5 centimeter shortening of the right leg as a result of 
malunion of the right tibia and fibula with degenerative 
joint disease.  Therefore, a separate 10 percent evaluation 
is warranted under Diagnostic Code 5275.  However, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent under Diagnostic Code 5275 because 
all of the evidence indicates that the veteran does not 
experience more than a 5-centimeter shortening of the right 
lower extremity.  

There is no competent medical evidence indicating that the 
veteran's scars on the right lower extremity meet any of the 
criteria that would warrant a compensable evaluation either 
prior to or from August 30, 2002.  All of the competent 
medical evidence indicates that the scars do not meet the 
criteria for a compensable evaluation.  Therefore, a 
preponderance of the evidence is against a separate 
evaluation for the scars of the right lower extremity.  


ORDER

Service connection for a hip disorder secondary to service-
connected disability is denied. 

An increased evaluation of 20 percent, but not greater, for 
malunion of the right tibia and fibula with degenerative 
joint disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate 10 percent, but not greater, evaluation for 
shortening of the right lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



